Appleton, C. J.
This is an action against the defendant, who is a stockholder in the plaintiff corporation, to recover the amount of certain assessments.
The declaration alleges that the assessments respectively set forth therein, were “to be paid into the treasury of said corporation, agreeably to the by-laws of said corporation.” To this declaration the defendant has demurred.
It nowhere appears that the assessments “ agreeably to the bylaws ” were due and payable when this action was commenced. There is no allegation when the assessments became due. It does not, therefore, appear that there is any promise or contract unperformed which by its terms should have been performed before this action was commenced. Curtis v. Hubbard, 6 Met. 186 ; Hotchkiss v. Judd, 12 Allen, 447. Exceptions overruled.

Declaration adjudged bad.

Kent, Walton, Barrows, Daneortii, and Tapley JJ., concurred.